Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/476,710 and Preliminary Amendment filed on 07/09/2019.  Claims 1 – 10 were originally filed in the application. No claim has been cancelled and/or added in the Preliminary Amendment.  Claims 1 – 10 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, after “A battery management unit” insert ––for a battery module, the battery management unit––.
ABSTRACT, line 4, after “each” insert ––battery cell––.
ABSTRACT, line 11, change “the test” to ––the testing––.

Claim Objections
Claim 1, line 4, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, change “is configured to receive” to [Symbol font/0x2D][Symbol font/0x2D]is receiving[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, change “test” to [Symbol font/0x2D][Symbol font/0x2D]testing[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, after “the test” to [Symbol font/0x2D][Symbol font/0x2D]the testing[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 10 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A battery management unit for a battery module including a plurality of battery cells, the battery management unit comprising: a sensing unit electrically connected to the plurality of battery cells, wherein the sensing unit is configured to detect voltage of each battery cell of the plurality of battery cells and output a detection signal including voltage information representing the detect voltages; a first power supply unit configured to generate a first operating voltage using a module voltage of the battery module; and              a communication unit which operates using the first operating voltage, the communication unit including an antenna, a wireless communication circuit and a first input port, wherein the communication unit is receiving the detection signal from the sensing unit through the first input port, testing at least one preset item based on the detection signal and output a RF signal indicating a result of the testing through the antenna and the wireless communication circuit as recited in independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800